IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                             Assigned on Briefs April 18, 2002

     JACK PARKS EX REL. MICHAEL PARKS v. TIMOTHY HOPKINS

                  Appeal from the Chancery Court for Washington County
                         No. 33184   Thomas J. Seeley, Jr., Judge

                                     FILED JUNE 20, 2002

                                 No. E2001-00830-COA-R3-CV


Jack Parks, in his capacity as Conservator for his son, Michael Parks, sued Timothy Hopkins seeking
compensatory and punitive damages based upon allegations essentially reciting that the defendant
wrongfully converted funds belonging to the plaintiff's ward, who is apparently incompetent to
handle his own affairs. At the conclusion of the plaintiff’s proof at a bench trial, the defendant
moved to dismiss the complaint pursuant to Tenn. R. Civ. P. 41.02. The trial court found that the
complaint was filed outside the applicable statutes of limitations and that the plaintiff had not
sustained his burden of proof “under any theory.” A judgment was entered dismissing the complaint
in its entirety. We affirm.

          Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                               Affirmed; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which HOUSTON M. GODDARD,
P.J., and D. MICHAEL SWINEY , J., joined.

Jack Parks, Johnson City, Tennessee, Pro Se.

John S. Taylor, Johnson City, Tennessee, for the appellee, Timothy Hopkins.

                                  MEMORANDUM OPINION

       The plaintiff has raised a number of issues on appeal. Our review of the statement of the
evidence signed by the trial court fails to disclose any error in the lower court’s judgment.
Accordingly, the judgment of the trial court is affirmed pursuant to the provisions of Tenn. Ct. App.
R. 10.1 Costs on appeal are assessed against the plaintiff, Jack Parks. This case is remanded to the
trial court for the collection of costs assessed there, pursuant to applicable law.



                                                                  _______________________________
                                                                  CHARLES D. SUSANO, JR., JUDGE




       1
           Rule 10 of the R ules of the C ourt of A ppeals provide s as follows:

                  This Court, w ith the concurrence of all judges participating in the case, may affirm,
                  reverse or m odif y the actions of the trial court by memorandum opinion when a
                  formal o pin io n w ou ld have no pre ce de ntia l value. W hen a case is decided by
                  memorandum opin ion it shall be designated “M EM OR AN DU M OPINION ”, shall
                  not be publish ed, an d sha ll not be cited or relied on for any reason in any unrelated
                  case.

                                                            -2-